HANFORD, District Judge.
The question to be decided in this case is whether timber imported to he used in its natural round shape in rhe construction of wharves or as spars may be entered free of duty ill a rough condition before being shaved or dressed and prepared for use. There is no important difference between the parties with respect to the material facts. The logs were in fact imported in a rough condition ; and part of them were used in this country as piles in the construction of wharves, and part were used for poles to support electric light wires, after additional work had been performed in adapting them for such uses, including the operation of c.reosoting them.
Referring to the Tariff Act July 24, 1897, c. 11, § 1, 30 Stat. 167 [U. S. Comp. St. 1901, p. 1646], we find that Schedule D specifies the tariff rate on different kinds of timber, including sawed boards, planks, laths, pickets, railroad ties, and most every variety of timber in a manufactured state. Paragraph 394 fixes a rate of 1 cent per cubic foot upon “timber hewn, sided, or squared (not less than eight inches square), and round timber used for spars or in building wharves;” and paragraph 396 prescribes a rate of 20 per cent, ad valorem upon telephone, trolley, electric light, and telegraph poles of cedar or other woods. Then, turning to the free list, wc find that section 2, par. 699, 30 Stat. 202 [U. S. Comp. St. 1901, p. 1689], exempts:
“Logs and round unmanufactured timber, including pul])-woods, firewood, handle-bolts, shingle bolts, gun-bloeks tor gun-stocks rough hewn or sawed or planed on one side, hop-poles, ship-timber and shlp-planking; all the foregoing not .specially provided for in this Act."
This enumeration indicates very strongly the intention of Congress to restrict the free importation of timber to raw material for consumption by manufacturers in this country; and it is my opinion that this paragraph does not include any round sticks to be used in that shape for any of the purposes specified in paragraphs 194 and 196, whether in a rough condition or dressed and finished complete for use at the time of entry.
I therefore confirm the decision of the Board of General Appraisers with respect to the importation of the timber involved in this case.